Smith, Judge.
Appellant filed a claim for workers’ compensation benefits, asserting that exposure to "plastic dust” at her former place of employment aggravated her chronic bronchitis. Her claim for benefits was denied by the administrative law judge, whose findings and conclusions were adopted by the State Board of Workers’ Compensation upon de novo consideration of the evidence. The decision of the Board was affirmed by the Superior Court of Hall County on the ground that there was "evidence in support of the decision of the Full Board.” We agree. The judgment is therefore affirmed.
The evidence before the Board included both a physician’s diagnostic report stating that appellant’s medical problem "seems to be an industrial allergy related to plastic dust” and the testimony of three witnesses that there was no plastic dust where appellant worked. Under these circumstances, the Board was authorized to find that appellant’s medical problem was not caused by plastic dust at her former place of employment. Contrary to appellant’s contentions, the Board was not bound by the medical opinion contained in the physician’s diagnostic report. See Wilson v. *446Professional Ins. Corp., 151 Ga. App. 712 (261 SE2d 450) (1979).
Submitted October 17, 1979
Decided February 13, 1980.
James A. Glenn, Jr., for appellant.
William S. Goodman, for appellees.
Under the "any evidence” standard of reveiw applicable to the case at bar, the judgment of the superior court must be affirmed. Kissel v. Aetna Cas. &c. Co., 136 Ga. App. 504 (221 SE2d 645) (1975).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.